MONROE, C. J.
The estate of C. L. Gunby, through the executor, has appealed from a judgment maintaining plaintiff’s injunction against a seizure of a tract of land, containing 100 acres and worth less than §2,000, under an unrecorded judgment for an ordinary debt, contracted at a time when plaintiff was unmarried and did not occupy the land, but which_ was afterwards, and after plaintiff married and settled upon the land, as a homestead, reduced to the judgment in question. The seizure, or threat of seizure, was made by reason of the impression in the mind of the executor that plaintiff was unmarried and did not live on the land, but there appears now to be no serious' dispute as to the existence of those, and the other, conditions entitling plaintiff to the exemption claimed. It is clear that the existence of an ordinary debt, even though it be reduced to judgment, will not, unless the judgment be recorded, operate to prevent the acquisition of a right of homestead which will protect property, occupied and claimed as a homestead, from seizure in satisfaction of such judgment. Const. art. 244; Robert v. Coco, 25 La. Ann. 199; Doughty v. Sheriff, 27 La. Ann. 355.
The judgment appealed from is therefore affirmed;